                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

United States of America,
      Plaintiff,

v.                                         Case No. 11-10066-01-JTM

Virgil E. Dillon,
       Defendant.

                             MEMORANDUM AND ORDER

       This matter is before the court on the motion of defendant Virgil Dillon (Dkt. 58)

requesting a free copy of “all printable material docketed with the court.” Defendant

contends that as an indigent party, he is entitled to a “free copy of all legal material in the

courts (sic) possession.” (Dkt. 58, p.1). Defendant does not, however, identify a particular

reason for his request of the court’s entire record in this matter other than to state that

this is a “legitimate Due Process issue.” The information given by defendant is currently

insufficient to support the relief that he has requested.

       On January 10, 2012, a federal grand jury returned a Superseding Indictment

charging defendant with 7 counts of mailing a threatening communication contrary to 18

U.S.C. section 876(c). The court held a bench trial on January 24, 2012 (Dkt. 42) and then

requested further briefing from the parties. After all parties submitted trial briefs, the

court entered a Memorandum and Order on January 31, 2012, finding defendant guilty

beyond a reasonable doubt of Counts 1, 2, 3, 4, 5, 6, and 7 of the Superseding Indictment.

(Dkt. 45). Defendant was sentenced on May 21, 2012 to 120 months imprisonment

followed by three years of supervised release on counts 1 through 4 and 6 through 7 of
the Superseding Indictment, and 30 months imprisonment on count 5 of the Superseding

Indictment to run consecutively with the sentence on counts 1 through 4 and 6 through

7, followed by three years of supervised release to run concurrently with the supervised

release sentence on the other counts.

       Defendant has not challenged his conviction and sentence by direct appeal, and at

this point he would be time-barred from doing so. See Fed. Rule Appellate Procedure

4(b)(1) (requiring a defendant’s notice of appeal to be filed within 14 days of the entry of

judgment or order being appealed). It is unclear from defendant’s motion whether he

intends to file a habeas corpus action or a motion under 28 U.S.C. § 2255 attacking his

sentence. In the event that defendant was to pursue such collateral relief, his right to

proceed in forma pauperis would be governed by 28 U.S.C. § 1915 which specifies when

the court may direct the United States to pay the expenses of printing the record on appeal

or preparing transcripts. See also 28 U.S.C. § 753(f) (directing when fees for transcripts

furnished in habeas corpus or § 2255 proceedings shall be paid by the United States). 28

U.S.C. § 1915, however, requires an individual seeking such relief to submit an affidavit

including, among other things, a statement of assets insufficient to pay any required filing

fees and a statement of the nature of the action to be pursued and the affiant’s belief that

he is entitled to the relief requested.

       Defendant has not provided any indication of the reason for requesting a copy of

the full record in his case, nor has he complied with the requirements of 28 U.S.C. § 1915

to obtain authorization to pursue a collateral attack of his sentence in forma pauperis. Even

if he were so authorized, courts have held that the “statutory right to proceed in forma

                                             2
pauperis … does not include the right to obtain copies of court orders without payment

therefor.” Douglas v. Green, 327 F.2d 661, 662 (6th Cir. 1964) (citing Hullom v. Kent, 262 F.2d

862 (6th Cir. 1959)). See also U.S. ex rel. McNeill v. Avis, 108 F.2d 457, 457-58 (3d Cir. 1939)

(“[s]ince the [defendant] did not take an appeal from his conviction in the District Court

and the judgment of conviction has become final the provisions of the [act] authorizing

criminal actions to be defended by poor persons in [f]orma pauperis are no longer

applicable to his case. Accordingly any copies of papers relating to his case which he

desires to procedure from the Clerk of the District Court … must be procured in the

ordinary way upon payment of lawful fees.”).

       Defendant’s motion for an order requiring the Clerk of Court to provide a copy of

“all printable materials” in his case without the payment of the standard lawful fee is

therefore DENIED without prejudice. Defendant may re-file his motion with clarification

of the purpose of his request for documents, the specific documents requested, and the

relief he intends to seek from the court, if any.

       IT IS SO ORDERED.

       Dated this 20th day of December, 2019.



                                            /s/J. Thomas Marten
                                            THE HONORABLE J. THOMAS MARTEN
                                            UNITED STATES DISTRICT COURT




                                               3
